Title: Claim Against the Estate of Norton Quincy, 15 February 1802
From: Adams, John,Tufts, Cotton
To: 



No 339Quincy February 15th. 1802—

There is due from me to the Estate of Norton Quincy Esq. late of the Town of Quincy deceased. One Thousand and Eight Dollars it being for a Pasture called Babel Pasture sold and conveyed to me by the Executor of the said Norton Quincys last Will & Testament— 
John Adams Enclosure
                                                February 15-April 28, 1802Know all Men by these Presents, That I, Cotton Tufts of Weymouth in the County of Norfolk and Commonwealth of Massachusetts, Executor of the last Will and Testament of Norton Quincy late of the Town of Quincy, Esquire, deceased, being in the County of Norfolk aforesaid, By Virtue of the Power and Authority given to me in and by the said last Will & Testament, as well as by the free Consent of the Devisees mention’d in the said Will & Testament And in consideration of the Sum of One Thousand & Eight Dollars, paid by the Honorable John Adams of said Town of Quincy Esquire, the Receipt whereof I do hereby acknowledge and in my said Capacity do hereby grant sell and convey unto him the said John Adams a certain Piece of pasture Land in said Town of Quincy, commonly called Babel Pasture, containing Fifty Acres, one Quarter and Twenty seven Rods, Bounded Southerly on a Town Way leading to William Harman’s, South Westerly on Land of Zechariah Marquand Thayer, North Westerly on the six hundred acres so call’d, North Easterly on land of   or however bounded or reputed to be bounded, saving however and reserving a necessary Drift Way through the said Land to the Six Hundred Acres so called—To have and to hold the said granted and bargaind Premises subject to the Reservation aforementioned, to him the said John Adams, his Heirs to his and their Use and Behoof for ever, And I do in the Capacity aforesaid covenant with the said John Adams that the said Norton Quincy died seized of the Premises and with the Heirs and Assigns of said Adams; and that they are free of all Incumbrances; and that I will warrant and defend the same to him the said John Adams His Heirs and Assigns for ever against the lawful Claims and Demands of all Persons.
In Witness whereof I have hereunto set my Hand & seal this Fifteenth Day of February in the year of our Lord Eighteen hundred and Two—
Cotton TuftsExecutorNB. The Words "of Said Adams" were interlined before signing—

Signed Sealed & Deliverd In Presence of


                            Asa WhiteLydia WhiteNorfolk sct. T. Weymouth February 15th. 1802
Personally appeared the above named Executor Cotton Tufts and acknowledged the above instrument to be his free Act & Deed before me
Asa WhiteJustice of PeaceNorfolk ss. Dedham April 28th. 1802.Received and recorded Libo. 17. Folo. 41—and examined By Elipht. Pond Regr.
                        
                    